G. H. A. KUNST,- Judge.
Claimant’s porcelain marquee in front of its theatre in Welch, West Virginia, on the twenty-ninth day of June 1943, was, *251through the negligence of truck driver of state road truck no. 1030-45, struck by concrete mixer in truck, which extended eighteen inches from body of truck. The agreed compromise settlement was for $356.63.
Respondent recommends and the attorney general approves its payment.
An award is made to claimant for the sum of three hundred fifty-six dollars and sixty-three cents ($356.63).